OPINION OF THE COURT
Per Curiam.
In this proceeding, the respondent is charged with one allegation of professional misconduct. It is alleged that on or about March 12, 1990, the respondent entered a plea of guilty *129to the charge of violation of General Business Law § 352-c (2) (a class A misdemeanor). The respondent was sentenced to a definite sentence of one-year imprisonment and a $17,500 fine. A violation of General Business Law § 352-c (2) is a serious crime pursuant to Judiciary Law § 90 (4) (d). By reason of the foregoing, the respondent violated DR 1-102 (A) (4), (5), and (6) of the Code of Professional Responsibility in effect prior to September 1,1990.
The Special Referee sustained the one charge of misconduct. The petitioner moves to confirm the report of the Special Referee.
We find that the Special Referee correctly sustained Charge One. Accordingly, the Special Referee’s report is confirmed and the petitioner’s motion is granted.
In determining an appropriate measure of discipline to impose, we have considered the mitigating circumstances advanced by the respondent. Nevertheless, the respondent is guilty of serious professional misconduct and is, accordingly, disbarred from the practice of law.
Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Richard P. Perrin, admitted under the name Richard Preston Perrin, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, Richard P. Perrin, admitted under the name Richard Preston Perrin, is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.